Citation Nr: 0410666	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime service from April 1977 to May 
1980.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an October 1992 rating decision of the RO.  The appeal 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and its 
implementing regulations are applicable to the claim on appeal.  
They provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  


In this case, the veteran has not been given adequate notice under 
the VCAA and its implementing regulations.  Such additional 
notification action must be completed prior to the Board's 
appellate review.  Moreover, additional development is also 
indicated prior to Board consideration of the veteran's 
entitlement to a TDIU, as set out below.  

The veteran asserts that he is unable to maintain gainful 
employment as a result of his service-connected disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that in the case of a claim for total rating based on 
individual unemployability, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2003).  In this case the record 
does not include an opinion sufficient for a determination as to 
the veteran's employability.  

In particular the Board notes that the veteran has identified 
difficulty with even sedentary employment due to his right arm and 
bilateral wrist disorders, which he complains have worsened in 
severity.  The veteran specifically explains that while he 
continues to manage an automobile repair shop, he does so only 
with great physical pain and by exhausting his personal savings, 
and that he has had to hire two assistants to aid in the physical 
demands of being an auto mechanic and manager.  The veteran also 
claims that VA has overlooked the fact that he is unable to write 
or type, thus, making alternative sedentary work impossible.  The 
veteran's June and July 2003 statements relevant to his upper 
extremity disabilities may reasonably be accepted as claims of 
entitlement to increased ratings.  Such claims are inextricably 
intertwined with the TDIU issue on appeal and must be developed 
prior to appellate consideration of the TDIU issue.  See Harris v. 
Derwinski, 1 Vet. App. 181, 183 (1991); Myers v. Derwinski, 1 Vet. 
App. 127 (1991). 


The veteran's service-connected fracture of the distal right 
radius with post traumatic degenerative joint disease (major 
extremity), post-traumatic changes of the left wrist, with 
nonunion (minor extremity), and carpal tunnel syndrome with ulnar 
neuropathies of the right and left wrists (separately rated), were 
last examined in September 2001.  The veteran then underwent 
corrective bilateral wrist surgery in February 2002, the surgical 
records of which are not on file.  Accordingly, the veteran should 
be scheduled for more a VA examination that speaks to the nature 
and severity of his service-connected right arm and bilateral 
wrist disorders as well as the overall impact of his service-
connected disabilities on his employability.  The RO should also 
obtain any outstanding records of pertinent medical treatment or 
evaluation of the veteran's service-connected disabilities on 
remand.

The Board also notes that in April 2001, the veteran was scheduled 
to participate in VA's vocational rehabilitation program.  Records 
on file include only an old vocational rehabilitation folder, not 
any recent one.  Additionally, in August 2001, the veteran 
indicated that he was in receipt of disability from the Social 
Security Administration (SSA).  The RO should request a copy of 
any SSA disability determination letter, and the medical records 
upon which any such decision was based.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).  

In view of the foregoing, this case is REMANDED for the following:  

1.  The RO should contact the veteran and his representative and 
provide written notice of the provisions of VCAA as applicable to 
the current appeal.  The veteran and his representative should be 
specifically advised of the sort of evidence needed to support the 
appeal, in particular, evidence that addresses the factors listed 
at 38 C.F.R. § 4.16 (2003), and should be further advised as to 
whether he or VA is responsible for obtaining such information.  
The veteran also should be invited to submit any evidence he might 
possess which is supportive of the appeal, including an updated 
employment history and information concerning any recent 
education, vocational rehabilitation or change in occupation or 
disability status.  The veteran and his representative should be 
provided an adequate time in which to respond to the VCAA notice 
and the evidence request.  

2.  The RO should also request the veteran to identify any medical 
evidence relevant to the current nature and severity of his 
service-connected disabilities and impact of such on his 
employability.  When the requested information and any necessary 
authorization are received, the RO should obtain a copy of all 
indicated records not already on file.  The RO should, in any 
case, obtain a copy of a February 6, 2002, VA surgery report, and 
all associated records as well as copies of VA treatment records 
dated from May 2003 to the present.

3.  The RO should associate with the veteran's claims file the 
most recent VA vocational rehabilitation information to include 
any additional vocational rehabilitation folders.  

4.  The RO should obtain from the SSA records relevant to the 
veteran's claim for SSA benefits, to include medical records 
relied upon concerning such claim.  

5.  When the above record development has been completed, the RO 
should arrange for the veteran to undergo a VA examination to 
determine the current nature and extent of the veteran's upper 
extremity disabilities as well as to determine the overall level 
of functional impairment and impact on employability generally 
resulting from the veteran's service-connected disabilities.  The 
claims files must be provided to the examiner and consideration of 
such should be reflected in the examination report.  

With respect to the veteran's service-connected disabilities of 
the upper extremity the examiner(s) should identify the presence 
and degree or absence of ankylosis or motion limitation, to 
include comment as to whether there exists additional functional 
loss due to weakened movement, excess fatigability or lack of 
endurance, incoordination, pain on movement, swelling, and 
deformity, atrophy or disuse, including loss of use of either 
hand, or additional loss of motion during flare-ups.  If there is 
no evidence of any of the above factors on examination, the 
examiner(s) should so state.  The examiner(s) should also identify 
the presence and degree or absence f any involvement of the ulnar 
or median nerve in either upper extremity attributable to service-
connected disability.  

The examiner(s) should otherwise identify the nature and extent of 
functional limitations resulting from each of the veteran's 
service-connected disabilities, describe the affect of such, if 
any, on the veteran's ability to engage in substantial employment, 
and express an opinion as to whether it is more than not or less 
likely than not that the veteran's service-connected disabilities, 
individually or as a whole, render him unemployable or only 
marginally employable.  The examiner(s) should identify whether 
any additional examinations and/or testing is required to provide 
the requested opinions.  

The rationale for all opinions expressed must be provided in the 
completed reports.  

6.  The RO must then review the claims file and ensure that any 
other notification and development action required by the VCAA and 
its implementing regulations is completed, consistent with all 
governing legal authority.  

7.  Thereafter, the RO should readjudicate the TDIU claim and 
adjudicate the inextricably intertwined rating claims, providing 
the veteran with the appropriate notice as to any determination 
made and his appellate rights.  If any benefit for which a 
substantive appeal has been timely filed is not granted to the 
veteran's satisfaction, he and his representative should be 
provided a supplemental statement of the case that includes a 
recitation of applicable laws and regulations, the evidence 
considered, and the reasons and bases for the denial.  The veteran 
and his representative should then be given an opportunity to 
respond thereto.  

The purposes of this REMAND are to assist the veteran, to afford 
him due process of law, and to comply with the notice provisions 
of the VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


The claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



